Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 6-7, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  DAINIPPON PRINTING CO (JP 2006/101577 A, hereinafter DAINIPPON) in view of RADIN (US 2013/0335023 A1, hereinafter RADIN).

    PNG
    media_image1.png
    741
    539
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    378
    548
    media_image2.png
    Greyscale

As per claims 1 and 10, DAINIPPON discloses a power transmission device for transmitting electric power to a cart (See Figs. 2 and 3, Item#13 and Par.32, disclose a feeding portion comprising a coil 19), the device comprising: 
a first power transmission antenna so as to face a power reception antenna (See Fig.3, Item#19, discloses a power transmission coil), the first power transmission antenna configured to transmit electric power towards surface of the cart (See Fig.3, Items#19 and Par.34, disclose a receiving coil arranged on the bottom side of the cart to receive power from the charging coil); and a power transmission circuit configured to cause the first power transmission antenna to transmit the electric power to the power reception antenna (The  presence of a charging circuit feeding the charging coil is implicit since it is needed to ensure the received input power is optimized for the receiving circuit). However DAINPPON does not disclose the first power transmission is configure to be disposed along a side of the cart and that the power reception antenna is arranged in a side surface of the cart.


DAINIPPON and RADIN are analogous art since they both deal with carts with rechargeable batteries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DAINNIPPON with that of RADIN by providing the charging and the receiving mechanisms on the side of the cart for the benefit of protecting the coil against damage.

As per claim 7, DAINIPPON discloses a power supply system for transmitting electric power to at least one of a plurality of carts See Figs. 2 and 3, Item#13 and Par.32, disclose a feeding portion comprising a coil 19), the system comprising: 
a guide configured to restrict a movement of each of the plurality of carts (See Fig.3, Items#14a and 14b and Par.7, disclose guide rails); power transmission device comprising a power transmission antenna (See Fig.3, Item#19, discloses a power transmission coil) and facing at least one power reception antenna arranged on a side surface of the cart (See Fig.3, Items#19 and Par.34, disclose a receiving coil arranged on the bottom side of the cart to receive power from the charging coil). However DAINIPPON does not disclose a power transmission device comprising: a plurality of power transmission antennas arranged side by side at an interval 
RADIN discloses a cart charging system a power transmission device comprising: a plurality of power transmission contacts arranged side by side at an interval coincident with that of the plurality of carts(See Fig.10, Item#105, discloses a charging system comprising a plurality of contacts arms on the side of the cart), each of the plurality of power transmission antennas disposed along a side of the plurality of the carts and facing at least one power reception antenna arranged on a side surface of at least one the plurality of carts (See Fig.10, Item#406 and Par.86, disclose cart electrical contact to receiving charging to charge battery 610 in Fig.6B); and a power transmission circuit configured to cause at least one of the plurality of power transmission antennas to transmit electric power the at least one power reception antenna (See Fig.7B, discloses a charging circuit).
DAINIPPON and RADIN are analogous art since they both deal with carts with rechargeable batteries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DAINNIPPON with that of RADIN by providing a plurality of charging transmission circuits and placing the charging and the receiving mechanisms on the side of the cart for the benefit of charging a plurality of carts while protecting the coil against damage.
.

Claims 2-4, 8-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAINIPPON in view of RADIN and in further view of TITOV et al. (US 10,797,524 B2).
                
    PNG
    media_image3.png
    631
    532
    media_image3.png
    Greyscale

As per claims 2 and 11, DAINIPPON and RADIN disclose the power transmission device of claims 1 and 10 as discussed above, wherein the charging mechanism can be placed in the rail (See RADIN, Par.53, disclose “twenty four contact arms 105 are… affixed, connected, 
TITOV discloses a wireless charging system for a patient device comprising wheels further comprising a pair of guide rails configured to receive a wheel of the cart (See Fig.6, Item#82); wherein the power transmission antenna is disposed along one of the guide rails (See Fig.6, Items#94a and 94b).
DAINIPPON, RADIN and TITOV are analogous art since they all deal with charging circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DAINIPPON and RADIN with that of TITOV by arranging the charging circuit in rail and configuring the rail to accept the wheel for the benefit of enhancing the alignment of the charging and the receiving coils.

As per claims 3 and 12, DAINIPPON, RADIN and TITOV disclose the power transmission system of claims 2 and 11 as discussed above, wherein each of the guide rails comprises a plurality of recesses (See TITOV, Fig.6, Items#94a and 94b, also see RADIN, Fig.10, Item#105, discloses a charging system comprising a plurality of contacts arms on the side of the cart), each of the recesses configured to receive the wheel such that cart is stopped at a position relative to the guide rails (See Fig.6, Item#82 and 94a,94b, the system disclosed by the combination of DAINIPPON, RADIN and TITOV would comprise a plurality of power transfer devices 82 arranged back to back in order to charge a plurality of carts).


As per claim 8, DAINIPPON and RADIN disclose the power supply system of claim 7 as discussed above, however DAINIPPON and RADIN do not disclose wherein the guide is a rail configured to interface with at least one wheel of each of the carts so as to restrict the movement of each of the plurality of carts, the rail comprising a plurality of recesses, each of the recesses configured to receive one of the at least one wheel such that one of the plurality of carts associated with the at least one wheel is stopped at a position relative to the guide.
TITOV discloses a wireless charging system for a patient device comprising wheels wherein the guide is a rail configured to interface with at least one wheel of each of the carts so as to restrict the movement of each of the plurality of carts, the rail comprising a plurality of recesses, each of the recesses configured to receive one of the at least one wheel such that one of the plurality of carts associated with the at least one wheel is stopped at a position relative to the guide (See Fig.6, Item#82); wherein the power transmission antenna is disposed along one of the guide rails (See Fig.6, Items#94a and 94b).
DAINIPPON, RADIN and TITOV are analogous art since they all deal with charging circuits.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by DAINIPPON and RADIN with that of 

As per claim 9, DAINIPPON, RADIN and TITOV disclose the power supply system of claim 8, wherein each of the plurality of recesses is defined by a depth, the depth being 1% to 3%, inclusive, of a diameter of the at least one wheel (See Fig.6, Items#110a and 82).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DAINIPPON in view of RADIN and in further view of MATSUMOTO et al. (US 2016/0043567 A1, hereinafter MATSUMOTO).
As per claim 5, DAINIPPON and RADIN disclose the power transmission device of claim 1 as discussed above, however DAINIPPON and RADIN do not disclose further comprising a second power transmission antenna disposed along the side of the cart; wherein the power transmission circuit is configured to determine a first distance between the power reception antenna and the first power transmission antenna, determine a second distance between the power reception antenna and the second power transmission antenna, and cause the first power transmission antenna to transmit the electric power to the power reception antenna in response to determining that the first distance is less than the second distance.
MATSUMOTO discloses a wireless charging system wherein the distance between the coil and the device to be charged is measured and the coils closest to the device are activated to charge the device (See Par.97).
DAINIPPON, RADIN and MATSUMOTO are analogous art since they all deal with battery charging.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AHMED H OMAR/            Examiner, Art Unit 2859 

/EDWARD TSO/            Primary Examiner, Art Unit 2859